Filed 4/22/16 P. v.Lopez CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). The opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                      G051199

                   v.                                               (Super. Ct. No. 13CF2910)

MARIO LOPEZ,                                                        OPINION

     Defendant and Appellant.


                   Appeal from a judgment of the Superior Court of Orange County, David A.
Hoffer, Judge. Affirmed.
                   Valerie G. Wass, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and
Christine Levingston Bergman, Deputy Attorneys General, for Plaintiff and Respondent.
                                              *              *               *
              A jury convicted Mario Lopez of first degree residential burglary (Pen.
Code, §§ 459, 667.5, subd. (c)(21) [nonaccomplice present during burglary]; all statutory
references are to the Penal Code), and grand theft (§ 487, subd. (a)). The trial court
found Lopez had suffered a prior Three Strikes conviction. (§§ 667, subds. (d) & (e),
1170.12, subds. (b) & (c)), and two prior serious felony convictions (§ 667, subd. (a)(1)).
Lopez challenges the sufficiency of the evidence to support the grand theft conviction,
arguing the value of the stolen computer did not exceed the $950.00 threshold necessary
to secure a felony conviction. We disagree and therefore affirm the judgment.


                                             I
                       FACTUAL AND PROCEDURAL BACKGROUND
              Circumstantial evidence established Lopez entered Rodolfo Curiel’s Santa
Ana home during the day on August 14, 2012, and stole Curiel’s 13-inch Apple
MacBook Pro A1278 laptop computer. Curiel had purchased the laptop around August
2011 for $2,000, and installed software costing over $500. Curiel recovered the laptop
from a pawn shop in June 2013. A few months later he sold the computer on Craigslist
for $800.
              Following trial in October 2014, the jury convicted Lopez as charged and
the court imposed a 14-year prison term.


                                             II
                                        DISCUSSION
Evidence Was Sufficient to Prove Value of the Stolen Laptop Computer Exceeded $950
              Lopez contends there is insufficient evidence to support his conviction for
grand theft. (§ 487, subd. (a).) He argues the prosecution failed to prove Curiel’s laptop
computer exceeded $950 in value.



                                             2
              The test for sufficiency of the evidence is “whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.” (Jackson v.
Virginia (1979) 443 U.S. 307, 318-319; People v. Johnson (1980) 26 Cal.3d 557, 576-
578 (Johnson).) The reviewing court reviews the whole record and evidence in the light
most favorable to the judgment below and determines whether the record contains
substantial evidence from which a reasonable trier of fact could have found the defendant
guilty beyond a reasonable doubt. (Johnson, supra, at p. 562.) The evidence must be of
ponderable legal significance, reasonable in nature, credible and of solid value. (People
v. Albillar (2010) 51 Cal.4th 47, 60; People v. Bassett (1968) 69 Cal.2d 122, 139 [that
circumstances might also be reasonably reconciled with a finding of not guilty does not
warrant a reversal of the judgment].)
              Section 487 provides in relevant part, “Grand theft is theft committed in
any of the following cases: [¶] (a) When the money, labor, or real or personal property
taken is of a value exceeding nine hundred fifty dollars ($950), except as provided in
subdivision (b).” Section 484, subdivision (a) provides, “In determining the value of the
property obtained . . . , the reasonable and fair market value shall be the test . . . .” (See
CALCRIM No. 1801.) The “fair market value” is generally the price the property would
bring in an open market between a willing buyer and seller. (People v. Pena (1977)
68 Cal.App.3d 100, 102-104.) It means “the highest price obtainable in the market place
rather than the lowest price or the average price.” (Id. at p. 104.)
              Lopez complains Curiel’s “generalized testimony” did not establish value.
“Computer technology changes rapidly, and obsolescence is just around the corner. Like
a vehicle, a computer rapidly drops in value once it is purchased and removed from its
box. No evidence was presented to establish the actual fair market value of the computer
at the time it was stolen, or when it was purchased, or even whether it was the latest
model of the MacBook Pro at the time it was purchased . . . . Significantly the

                                               3
prosecution presented no evidence to corroborate [Curiel’s] testimony that he purchased
the MacBook Pro in the summer of 2011 for $2,000, or that he sold it for $800 a couple
of months after he regained possession of his laptop. [¶] In order to conclude that the
stolen laptop was worth more than $950 at the time it was stolen, the jury was required to
engage in speculation and conjecture, which does not constitute substantial evidence to
support a conviction.”
              We disagree. Curiel testified he purchased the MacBook Pro for $2,000 a
year before the theft. (People v. Henderson (1965) 238 Cal.App.2d 566 [owner’s
testimony of purchase price sufficient to establish value].) Curiel added software costing
over $500. He sold the computer for $800 on Craigslist approximately a year after the
theft. A year after the theft, and notwithstanding the fact it had been in and out of a
pawnshop several times, Curiel sold the computer for $800, which supports the jury’s
conclusion it was worth over $950 on the day of the theft. Curiel did not need to testify
to the actual date or place of purchase of the computer or software, identify whether he
purchased the items new or used, nor did the prosecution need to supply documentary
evidence of the purchases. (People v. Young (2005) 34 Cal.4th 1149, 1181 [a single
witness’s testimony is sufficient to support a conviction, unless it is physically impossible
or inherently improbable].) These were credibility factors for the jury to consider in
ascertaining value. The jury reasonably could conclude the fair market value of Curiel’s
MacBook exceeded $950 on August 14, 2012.




                                              4
                                        III
                                   DISPOSITION
            The judgment is affirmed.



                                              ARONSON, J.

WE CONCUR:



MOORE, ACTING P. J.



IKOLA, J.




                                        5